DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 10/15/2021 has been entered. In the amendment, Applicant amended claims 1 and 12, cancelled claim 5. Currently claims 1-4 and 6-15 are pending.

Claim Objections
Claim 8 is objected to because of the following informalities:  in ll. 5, the punctuation mark “,” is misplaced and should be moved the end of it previous line.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2019/0172410) in view of Hasegawa et al. (US 2017/0111636).
claim 1, Okumura teaches an electronic device (Figs. 1-3: head-mounted display 100), comprising: 
a display ([0024]); 
a communicator (Fig. 3: interface 300 and inherent circuitry inside HMD 100 connected with interface 300 collectively forming a communicator; [0035]; [0063]) comprising a circuitry, for obtaining, from an external device (Fig. 3: game device 200; Fig. 4: image processing device 700; [0038]; [0063]: “a camera attached to the head-mounted display 100”), an image ([0063]: “image photographed by a camera attached to the head-mounted display 100”) captured by the external device and information (Fig. 4: information output from point of view and line of sight acquisition section 730 that results from attitude information detected by the attitude sensor 64 of the head-mounted display 100 according to paras. [0031], [0040] and [0063]; Examiner’s Note: motion of camera in para. [0063] is substantially the same as the attitude information detected by the attitude sensor 64 of the head-mounted display 100 because both are mounted to the same user’s head) relating to at least one among an acceleration and angular velocity of the external device, the acceleration and angular velocity being measured while capturing an image ([0031]; [0063]); and 
a processor (Fig. 2: control section 10) in configured to:
identify a shaking intensity (SI) of the external device from the information relating to the acceleration ([0025]; [0031]; Examiner’s Note: acceleration sensor provides shaking intensity information), and identify a rotation intensity (RI) of the external device from the information relating to the angular velocity (Examiner’s Note: gyro sensor/angular acceleration sensor provides rotation intensity information);

adjust a field of view (FOV) of the image based on the degree of movement ([0040]-[0041], [0060]; Examiner’s note: according to paras. [0040]-[0041], the FOV of the displayed image follows the motion of the head, which implies that it also follows the degree of the movement the head; according to para. [0060], the size of FOV of the displayed image is adjusted based on the amount and speed of the user’s movement); and 
control the display to display the image with the adjusted field of view (FOV) ([0040]-[0041], [0060]).
Okumura does not further expressly teach the shaking intensity and the rotation intensity are measured per a preset unit time period. However, it is common knowledge measuring a degree of shaking intensity and a degree of rotation intensity according to respective measurements per a preset unit time period.
Hasegawa, for instance, teaches in para. [0081] that a shaking intensity (i.e., acceleration related to [Symbol font/0x44]x, [Symbol font/0x44]y and [Symbol font/0x44]z) and a rotation intensity (i.e., rotation related to [Symbol font/0x44][Symbol font/0x66], [Symbol font/0x44][Symbol font/0x71] and [Symbol font/0x44][Symbol font/0x79]) are measured per a preset unit time period.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Hasegawa’s technique with Okumura’s technique, i.e., configuring Okumura’s attitude sensor 64 to measure a shaking intensity and rotation intensity per a preset unit time period.


Regarding claim 2, Okumura/Hasegawa teach the electronic device as claimed in claim 1. Okumura further teaches the electronic device as claimed in claim 1, wherein the image is a virtual reality (VR) image ([0036]: “artificial three dimensional image”; [0058]: “three-dimensional space displayed on the head-mounted display 100”) including a left-eye stereoscopic space image ([0036]; [0058]; Examiner’s Note: to display  3D space necessarily includes a left-eye stereoscopic space image) generated to a virtual stereoscopic space and a right-eye stereoscopic space image ([0036]; [0058]; Examiner’s Note: to display  3D space necessarily includes a right-eye stereoscopic space image) generated to a virtual stereoscopic space, and 
wherein the processor is configured to: 
display an image of an area corresponding to a user's view point (Fig. 10: steps S10-S30) on each of the left-eye stereoscopic space image and the right-eye stereoscopic space image (Fig. 5: an exemplary peripheral mask image in either left-eye or right-eye stereoscopic space image); and 
perform an image processing (Fig. 4: functional block 750; Fig. 10) of an outer area of the displayed image (Figs. 5, 7 and 9) based on the degree of movement (Fig. 4: functional block 750 operates based on output from both functional block 730 related 
Okumura/Hasegawa do not expressly teach the left-eye and right-eye stereoscopic space images are generated by projecting. 
Because Applicant does note traverse Examiner's assertion of Official Notice in last Office Action that it is common knowledge in the art having the left-eye and right-eye stereoscopic space images generated by projecting, the common knowledge is taken to be admitted prior art. 
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine the common knowledge with the technique of Okumura/Bolas.
Because there are limited options to generate images for a HMD and projecting approach is one of the limited options, one ordinary skill in the art would try it to optimize the result.

Regarding claim 3, Okumura/Hasegawa teach the electronic device as claimed in claim 2. In this embodiment, Okumura further teaches the electronic device as claimed in claim 2, wherein the processor is configured to variably adjust a size of the outer area to be in proportion to the degree of movement ([0060]).

claim 4, Okumura/Hasegawa teach the electronic device as claimed in claim 2. In this embodiment, Okumura further teaches the electronic device as claimed in claim 2, wherein the processor is configured to perform a dimming processing or a blur processing to an outline of the displayed image and adjust the field of view ([0051]; [0054]; [0062]; [0069]).

Regarding claim 11, Okumura/Hasegawa
 teach the electronic device as claimed in claim 1. Okumura further teaches the electronic device as claimed in claim 1, wherein the processor is configured to: 
identify an acceleration of an object included in the image based on a moving distance of the object per the preset unit time period ([0047]: “characteristic point” reads on an object and its “motion vector” reads on a moving distance); and 
adjust a field of view of the image based on the acceleration of the object (Fig. 10: steps S40-S60).

Claim 12 is rejected for substantially the same rationale as applied to claim 1.

Claim 13 is rejected for substantially the same rationale as applied to claim 2.

Claim 14 is rejected for substantially the same rationale as applied to claim 3.

Claim 15 is rejected for substantially the same rationale as applied to claim 4.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 10/15/2021 have been fully considered but they are not persuasive. Specifically, Applicant asserts that what is identified in Okumura is “a wide-viewing-angle image”, which is different from what is identified in claim 1 “a degree of movement of the external device”. Examiner must respectfully disagree.
In Fig. 10 of the Okumura reference, which is a complete operational process of the disclosed imaging processing method, Okumura clearly teaches identifying a degree of movement of the HMD based on attitude sensor 64 (see step S40). As for what is a condition triggering the identifying of the degree of movement, which appears to be asserted subject by Applicant differentiating the instant application from Okumura’s disclosure, the current claim language in claims 1 and 12 does not provide any claim limitation including or excluding a condition that leads to identifying the degree of movement. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant does not provide other arguments. Accordingly, rejections to independent claims 1 and 12, as well as their dependent claims, are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693